A.D.E. Sys., Inc. v Energy Labs, Inc. (2020 NY Slip Op 02912)





A.D.E. Sys., Inc. v Energy Labs, Inc.


2020 NY Slip Op 02912


Decided on May 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2018-07926
 (Index No. 604036/15)

[*1]A.D.E. Systems, Inc., respondent,
vEnergy Labs, Inc., appellant.


Kaufman Dolowich & Voluck, LLP, Woodbury, NY (Erik A. Ortmann and Adam M. Marshall of counsel), for appellant.
Levitt, LLP, Mineola, NY (Steven L. Levitt, Trevor M. Gomberg, and Matthew I. Koopersmith of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Vito M. DeStefano, J.), entered April 24, 2018. The order, insofar as appealed from, granted that branch of the plaintiff's motion which was pursuant to CPLR 2304 to quash a subpoena served by the defendant upon nonparty Johnson Controls, Inc.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic in light of our determination on a related appeal (A.D.E. Systems, Inc. v Energy Labs, Inc., ___ AD3d ___ [Appellate Division Docket No. 2017-08501; decided herewith]).
MASTRO, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court